Dear Mayor Brasseaux:
You have requested an opinion of the Attorney General on the issue of standing. Specifically, you want to know if someone who lives outside of the city limits of Carencro and who does not work in Carencro has standing to raise a constitutional challenge to a City of Carencro ordinance.
The foundation of Louisiana's standing requirement is La. Code Civ.P. art. 681, which provides that "[e]xcept as otherwise provided by law, an action can be brought only by a person having a real and actual interest which he asserts." A court will not rule on an issue unless the challenged action has created some harm or threat of imminent harm to the individual, nor will a court decide abstract questions of law. Alexandriav. Wilkes, 18 So.2d 341 (La.App. 2 Cir. 1944). Courts have ruled that individuals do not simply have standing as a citizen to challenge a government action that they believe is unconstitutional. Thus, if the individual is simply alleging unconstitutionality and cannot show any type of harm or threat of imminent harm to him, he will not have standing. John E. Nowak  Ronald D. Rotunda, Principles of Constitutional Law 41-43 (3d ed. 2007).
In order to have standing, an individual must show that he or she has suffered some harm from the challenged action that is different from the harm to the public generally. Haynes v. Haynes, 02-535 (La.App. 1 Cir. 5/9/03), 848 So.2d 35; Richardson v. Reeves, 600 So.2d 138 (La.App. 2 Cir. 1992); Kenner Fire Dept. v. Municipal Fire and Police Civil ServiceBd. of City of Kenner, 96-525 (La.App. 5 Cir. 11/26/96), 685 So.2d 325. The requirement that an individual be able to show an injury resulting from the governmental action in order to bring a constitutional challenge formed the basis for the United States Supreme Court decision in Allenv. Wright, 468 U.S. 737, 104 S.Ct. 3315 (1984). *Page 2 
As it relates to the underlying opinion, it may be difficult for a person who does not work or live in the City of Carencro to prove that he has standing to challenge the constitutionality of a city ordinance. However, the determination of whether standing exists will turn on the facts of the case, and the ultimate determination will have to be made by a court of law.
We hope that this information sufficiently answers your inquiry. If we can be of further assistance, please do not hesitate to contact us.
  With Best Regards,
  JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
  By: __________________________ Anigeligue Duhon Freel Assistant Attorney General
  JDC:ADF